DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 14 recites the limitation “based on an elevation angle”. However, it is not clear what the elevation angle is. Is it the elevation angle of the transmitted signal beam towards a satellite with respect to the apparatus or is it an angle which each of the antenna arrays have since one is a horizontal array and the other is a vertical array (but one is a vertical antenna and the other is a horizontal, so it would not be clear where the elevation angle is being measured from)? For the purposes of examination, it will be construed as an elevation angle of the transmitted signal beam towards a satellite with respect to the apparatus, similar to how it is claimed in claim 19.
Claims 2-13 and 15-18 are dependent on claims 1 and 14, respectively, and therefore also rejected. 
Claim 8 recites the limitation "the antenna controller" in line 1. There is insufficient antecedent basis for this limitation in the claim. It is not clear if this is the same controller in claim 1 and recited throughout the claims as “controller”, or if this is an additional controller. It will be construed as “the controller” for the purposes of examination. 
Claim 11 recites the limitation “a vehicle”. However, it is unclear as what a vehicle has to do with the claimed invention since the apparatus is not installed/placed on the vehicle as claimed. It will be construed as “a vehicle on which the apparatus is placed on” for the purposes of examination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Soiron et al. (US 2007/0216586, hereby referred as Soiron) in view of Diamond et al. (US 2017/0358851, hereby referred as Diamond).
Regarding claim 1, as best understood, Soiron teaches the following:
an apparatus comprising: 
a horizontal antenna array (element 3 with feed 4, figures 1-2) configured to receive or transmit electromagnetic waves (paragraph [0018]); 
one or more vertical antenna arrays (elements 5-6 with feeds 7-8, figures 1-2) configured to receive or transmit electromagnetic waves (paragraph [0019]).
Soiron does not explicitly teach a controller configured to select an operating antenna array from the horizontal antenna array and the one or more vertical antenna arrays based on an elevation angle, however Soiron does suggest the teachings of a controller configured to select an operating antenna array from the horizontal antenna array and the one or more vertical antenna arrays based on an elevation angle since they disclose a controller which is used to aim waves transmitted from the arrays toward a geostationary satellite, which depends on an elevation angle of the satellite (paragraphs [0018]-[0019]).
Diamond suggests the teachings of a controller (element 200, figure 2) configured to select an operating antenna array from the horizontal antenna array and the one or more vertical antenna arrays based on an elevation angle (“The antenna selection system 200 can thus switch from the primary antenna 152 to the secondary antenna 154 when the skew angle reaches the maximum acceptable skew angle”, paragraphs [0051], [0057], [0069], [0091], [0103], [0106]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the controller of Soiron to be configured to select an operating antenna array from the horizontal antenna array and the one or more vertical antenna arrays based on an elevation angle as suggested by the teachings of Sorion and Diamond in order to select the antenna array that can provide the best connection to a desired satellite to improve the quality of the signals transmitted and received by the apparatus (Diamond, paragraph [0091]).

Regarding claim 3, as best understood, Soiron as modified in claim 1 teaches the following:
wherein the one or more vertical antenna arrays (Soiron, elements 5-6 with feeds 7-8, figures 1-2) comprise two vertical antenna arrays installed back-to-back in or on a tail or a fin (Soiron, element 2, figures 1-2) of an aircraft (Soiron, “aircraft”, paragraphs [0017] and [0019]).

Regarding claim 4, as best understood, Soiron as modified in claim 1 teaches the following:
wherein the apparatus is configured to communicate with a GEO satellite, MEO satellite, or LEO satellite (Soiron, “to aim at any geostationary satellite”, paragraphs [0018]-[0019]).

Regarding claim 5, as best understood, Soiron as modified in claim 1 teaches the following:
wherein the apparatus is configured to reduce a power provided to an unselected antenna array (as explained in claim 1, Soiron as modified switches between the antenna array to select the best one. This means that the unselected one will have a reduce a power provided since it is not being used (Diamond, paragraph [0091]).)

Regarding claim 6, as best understood, Soiron as modified in claim 1 teaches the following:
wherein the controller (as explained in claim 1) is configured to select the operating antenna array independently of any communication with any equipment external to the apparatus (as explained in claim 1, Diamond, “The antenna selection system 200 can thus switch from the primary antenna 152 to the secondary antenna 154 when the skew angle reaches the maximum acceptable skew angle”, therefore it is selecting the array independently of any communication with any equipment external to the apparatus, paragraphs [0051], [0057], [0069], [0091], [0103], [0106]).

Regarding claim 7, as best understood, Soiron as modified in claim 1 teaches the apparatus with the exception for the following:
further comprising: an enclosure enclosing the horizontal antenna array and the one or more vertical antenna arrays.
Diamond suggests the teachings of an enclosure enclosing the horizontal antenna array and the one or more vertical antenna arrays (“the primary antenna 152 and the secondary antenna 154 are located under the same radome 156. Alternatively, the primary antenna 152 and the secondary antenna 154 can be located under separate radomes on the aircraft.”, paragraph [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the apparatus of Soiron to further comprise an enclosure enclosing the horizontal antenna array and the one or more vertical antenna arrays as suggested by the teachings of Diamond as the horizontal antenna array and the one or more vertical antenna arrays need to be in a radome in order to protect the arrays from any environmental factors since the arrays are placed on an aircraft, and Diamond suggests that both arrays can be placed in a single or different enclosures to protect the arrays (paragraph [0033]).

Regarding claim 8, as best understood, Soiron as modified in claim 1 teaches the apparatus without explicitly teaching the following:
wherein the antenna controller comprises: a processor; a GPS receiver; or one or more gyros.
Diamond suggests the teachings of wherein the antenna controller comprises: a processor; a GPS receiver; or one or more gyros (Diamond, “the antenna selection system 200 can be implemented in hardware, instructions embodied in a memory and formatted to be executed by one or more general or application-specific processors, firmware, or any combination thereof”, paragraph [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the controller of Soiron to comprises: a processor; a GPS receiver; or one or more gyros as suggested by the teachings of Diamond as using a processor in a controller is a common way known in the antenna art, which can ease the manufacturing process, to implement a controller that selects a certain antenna that provides the best connection to a desired satellite to improve the quality of the signals transmitted and received by the apparatus (Diamond, paragraphs [0051] and [0091]).

Regarding claim 9, as best understood, Soiron as modified in claim 1 teaches the apparatus without explicitly teaching the following:
wherein the controller is configured to select the horizontal antenna array as the operating antenna array based on a determination that the elevation angle is greater than a threshold.
Diamond suggests the teachings of wherein the controller is configured to select the horizontal antenna array as the operating antenna array based on a determination that the elevation angle is greater than a threshold (“The antenna selection system 200 can thus switch from the primary antenna 152 to the secondary antenna 154 when the skew angle reaches the maximum acceptable skew angle. Similarly, when the skew angle returns to a value below the maximum acceptable skew angle, the antenna selection system 200 can switch back to the primary antenna 152”, paragraph [0091]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the controller of Soiron as modified to be configured to select the horizontal antenna array as the operating antenna array based on a determination that the elevation angle is greater than a threshold as suggested by the teachings of Diamond in order to select the antenna array that can provide the best connection to a desired satellite to improve the quality of the signals transmitted and received by the apparatus (Diamond, paragraph [0091]).

Regarding claim 10, as best understood, Soiron as modified in claim 1 teaches the apparatus without explicitly teaching the following:
wherein the controller is configured to select one of the one or more vertical antenna arrays as the operating antenna array based on a determination that the elevation angle is less than a threshold.
Diamond suggests the teachings of wherein the controller is configured to select one of the one or more vertical antenna arrays as the operating antenna array based on a determination that the elevation angle is less than a threshold (“The antenna selection system 200 can thus switch from the primary antenna 152 to the secondary antenna 154 when the skew angle reaches the maximum acceptable skew angle. Similarly, when the skew angle returns to a value below the maximum acceptable skew angle, the antenna selection system 200 can switch back to the primary antenna 152”, paragraph [0091]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the controller of Soiron as modified to be configured to select one of the one or more vertical antenna arrays as the operating antenna array based on a determination that the elevation angle is less than a threshold as suggested by the teachings of Diamond in order to select the antenna array that can provide the best connection to a desired satellite to improve the quality of the signals transmitted and received by the apparatus (Diamond, paragraph [0091]).

Regarding claim 11, as best understood, Soiron as modified in claim 1 teaches the apparatus without explicitly teaching the following:
wherein the controller is configured to select one of the one or more vertical antenna arrays as the operating antenna array based on a position of a vehicle relative to a position of a satellite.
Diamond suggests the teachings of wherein the controller is configured to select one of the one or more vertical antenna arrays as the operating antenna array based on a position of a vehicle relative to a position of a satellite (“The antenna selection system 200 can thus switch from the primary antenna 152 to the secondary antenna 154 when the skew angle reaches the maximum acceptable skew angle. Similarly, when the skew angle returns to a value below the maximum acceptable skew angle, the antenna selection system 200 can switch back to the primary antenna 152”, paragraph [0091]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the controller of Soiron as modified to be configured to select one of the one or more vertical antenna arrays as the operating antenna array based on a position of a vehicle relative to a position of a satellite as suggested by the teachings of Diamond in order to select the antenna array that can provide the best connection to a desired satellite to improve the quality of the signals transmitted and received by the apparatus (Diamond, paragraph [0091]).

Regarding claim 12, as best understood, Soiron as modified in claim 1 teaches the following:
wherein the horizontal antenna array comprises an electronically steerable array of antennas (Soiron, “This reflection direction depends on the relative phase shift of the field radiated by the elements of the reflect-array. By controlling the modulation of this phase shift, it is easy to change the direction in which the beam is reflected and thus to aim at a geostationary satellite”, paragraph [0018]); and wherein the controller is configured to electronically steer the horizontal antenna array (Soiron, paragraph [0018]).

Regarding claim 13, as best understood, Soiron as modified in claim 1 teaches the following:
wherein a first boresight direction (Soiron, element 20, figures 3) of the horizontal antenna array is approximately perpendicular to a second boresight direction (Soiron, elements 21 or 22, figures 4) of the one or more vertical antenna arrays (Soiron, as shown in figures 3-4).

Regarding claim 14, as best understood, Soiron teaches the following:
a vehicle (“aircraft”, paragraphs [0017] and [0019]) comprising: 
a horizontal antenna array (element 3 with feed 4, figures 1-2) configured to receive or transmit electromagnetic waves (paragraph [0018]); 
one or more vertical antenna arrays (elements 5-6 with feeds 7-8, figures 1-2) configured to receive or transmit electromagnetic waves (paragraph [0019]).
Soiron does not explicitly teach a controller configured to select an operating antenna array from the horizontal antenna array and the one or more vertical antenna arrays based on an elevation angle, however Soiron does suggest the teachings of a controller configured to select an operating antenna array from the horizontal antenna array and the one or more vertical antenna arrays based on an elevation angle since they disclose a controller which is used to aim waves transmitted from the arrays toward a geostationary satellite, which depends on an elevation angle of the satellite (paragraphs [0018]-[0019]).
Diamond suggests the teachings of a controller (element 200, figure 2) configured to select an operating antenna array from the horizontal antenna array and the one or more vertical antenna arrays based on an elevation angle (“The antenna selection system 200 can thus switch from the primary antenna 152 to the secondary antenna 154 when the skew angle reaches the maximum acceptable skew angle”, paragraphs [0051], [0057], [0069], [0091], [0103], [0106]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the controller of Soiron to be configured to select an operating antenna array from the horizontal antenna array and the one or more vertical antenna arrays based on an elevation angle as suggested by the teachings of Soirion and Diamond in order to select the antenna array that can provide the best connection to a desired satellite to improve the quality of the signals transmitted and received by the apparatus (Diamond, paragraph [0091]).

Regarding claim 15, as best understood, Soiron as modified in claim 14 teaches the following:
further comprising: a fuselage (Soiron, element 1, figure 1), wherein the horizontal antenna array (Soiron, element 3 with feed 4, figures 1-2) is installed in or on the fuselage; and 
a tail or a fin (Soiron, element 2, figures 1-2), wherein the one or more vertical antenna arrays (Soiron, elements 5-6 with feeds 7-8, figures 1-2) are installed in or on the tail or the fin.

Regarding claim 16, as best understood, Soiron as modified in claim 14 teaches the vehicle without explicitly teaching the following:
wherein the controller is configured to select the horizontal antenna array as the operating antenna array based on a determination that the elevation angle is greater than a threshold.
Diamond suggests the teachings of wherein the controller is configured to select the horizontal antenna array as the operating antenna array based on a determination that the elevation angle is greater than a threshold (“The antenna selection system 200 can thus switch from the primary antenna 152 to the secondary antenna 154 when the skew angle reaches the maximum acceptable skew angle. Similarly, when the skew angle returns to a value below the maximum acceptable skew angle, the antenna selection system 200 can switch back to the primary antenna 152”, paragraph [0091]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the controller of Soiron as modified to be configured to select the horizontal antenna array as the operating antenna array based on a determination that the elevation angle is greater than a threshold as suggested by the teachings of Diamond in order to select the antenna array that can provide the best connection to a desired satellite to improve the quality of the signals transmitted and received by the apparatus (Diamond, paragraph [0091]).

Regarding claim 17, as best understood, Soiron as modified in claim 14 teaches the vehicle without explicitly teaching the following:
wherein the controller is configured to select one of the one or more vertical antenna arrays as the operating antenna array based on a determination that the elevation angle is less than a threshold.
Diamond suggests the teachings of wherein the controller is configured to select one of the one or more vertical antenna arrays as the operating antenna array based on a determination that the elevation angle is less than a threshold (“The antenna selection system 200 can thus switch from the primary antenna 152 to the secondary antenna 154 when the skew angle reaches the maximum acceptable skew angle. Similarly, when the skew angle returns to a value below the maximum acceptable skew angle, the antenna selection system 200 can switch back to the primary antenna 152”, paragraph [0091]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the controller of Soiron as modified to be configured to select one of the one or more vertical antenna arrays as the operating antenna array based on a determination that the elevation angle is less than a threshold as suggested by the teachings of Diamond in order to select the antenna array that can provide the best connection to a desired satellite to improve the quality of the signals transmitted and received by the apparatus (Diamond, paragraph [0091]).

Regarding claim 18, as best understood, Soiron as modified in claim 14 teaches the vehicle without explicitly teaching the following:
wherein the controller is configured to select one of the one or more vertical antenna arrays as the operating antenna array based on a position of a vehicle relative to a position of a satellite.
Diamond suggests the teachings of wherein the controller is configured to select one of the one or more vertical antenna arrays as the operating antenna array based on a position of a vehicle relative to a position of a satellite (“The antenna selection system 200 can thus switch from the primary antenna 152 to the secondary antenna 154 when the skew angle reaches the maximum acceptable skew angle. Similarly, when the skew angle returns to a value below the maximum acceptable skew angle, the antenna selection system 200 can switch back to the primary antenna 152”, paragraph [0091]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the controller of Soiron as modified to be configured to select one of the one or more vertical antenna arrays as the operating antenna array based on a position of a vehicle relative to a position of a satellite as suggested by the teachings of Diamond in order to select the antenna array that can provide the best connection to a desired satellite to improve the quality of the signals transmitted and received by the apparatus (Diamond, paragraph [0091]).

Regarding claim 19, Soiron teaches the following:
a method comprising: 
determining, a selected antenna array from one of a horizontal antenna array (element 3 with feed 4, figures 1-2) and one or more vertical antenna arrays (elements 5-6 with feeds 7-8, figures 1-2); and 
communicating with the satellite using the selected antenna array (paragraphs [0018]-[0019]).
Soiron does not explicitly teach determining, by a computing device, an elevation angle between a mobile station and a satellite, and determining, based on the elevation angle a selected antenna array. However Soiron does suggest the teachings of a computing device configured to select an operating antenna array from the horizontal antenna array and the one or more vertical antenna arrays based on an elevation angle since they disclose a controller which is used to aim waves transmitted from the arrays toward a geostationary satellite, which depends on an elevation angle of the satellite (paragraphs [0018]-[0019]).
Diamond suggests the teachings of determining, by a computing device (element 200, figure 2), an elevation angle between a mobile station and a satellite, and determining, based on the elevation angle a selected antenna array (paragraphs [0051], [0057], [0069], [0091], [0103], [0106]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have implemented the teachings of Diamond into the method of Soiron to result in the claimed method as suggested by the teachings of Diamond in order to select the antenna array that can provide the best connection to a desired satellite to improve the quality of the signals transmitted and received by the apparatus (Diamond, paragraph [0091]).

Regarding claim 20, Soiron as modified in claim 19 teaches the method without explicitly teaching the following:
further comprising: switching from an unselected antenna array to the selected antenna array; and reducing power associated with the unselected antenna array, wherein the determining the selected antenna array comprises determining, based on a comparison of the elevation angle to a threshold, the selected antenna array.
However Soiron does suggest the teachings of a switching from an unselected antenna array to the selected antenna array based on an elevation angle since they disclose a controller which is used to aim waves transmitted from the arrays toward a geostationary satellite, which depends on an elevation angle of the satellite (paragraphs [0018]-[0019]).
Diamond suggests the teachings of switching from an unselected antenna array to the selected antenna array (“The antenna selection system 200 can thus switch from the primary antenna 152 to the secondary antenna 154 when the skew angle reaches the maximum acceptable skew angle. Similarly, when the skew angle returns to a value below the maximum acceptable skew angle, the antenna selection system 200 can switch back to the primary antenna 152”, paragraph [0091]); and reducing power associated with the unselected antenna array (The unselected one will have a reduce a power provided since it is not being used, paragraph [0091]), wherein the determining the selected antenna array comprises determining, based on a comparison of the elevation angle to a threshold, the selected antenna array (paragraph [0091]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the method of Soiron as modified to include switching from an unselected antenna array to the selected antenna array; and reducing power associated with the unselected antenna array, wherein the determining the selected antenna array comprises determining, based on a comparison of the elevation angle to a threshold, the selected antenna array as suggested by the teachings of Diamond in order to select the antenna array that can provide the best connection to a desired satellite to improve the quality of the signals transmitted and received by the apparatus (Diamond, paragraph [0091]).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Soiron et al. (US 2007/0216586, hereby referred as Soiron) in view of Diamond et al. (US 2017/0358851, hereby referred as Diamond), and further in view of Feria et al. (US 2018/0166779, hereby referred as Feria).
Regarding claim 2, as best understood, Soiron as modified in claim 1 teaches the apparatus without explicitly teaching the following:
wherein the controller is configured to cause the horizontal antenna array and the one or more vertical antenna arrays to operate at scan angles within a range determined based on a threshold indicating a maximum acceptable scan loss.
However Soiron (paragraphs [0005], [0011], and [0025]) and Diamond (paragraphs [0081] and [0095]-[0099]) suggests the teachings of a scannable antenna, and it is obvious to one of ordinary skill in the art that a scannable antenna will only be used in a certain range that has a maximum acceptable scan loss, as operating outside of that range would result in poor performance for the antennas.  
Feria suggests the teachings of the controller is configured to cause the horizontal antenna array and the one or more vertical antenna arrays to operate at scan angles within a range determined based on a threshold indicating a maximum acceptable scan loss (“Operating the phased array antenna beyond the maximum scan angle may create distortion that is greater than the threshold level and may interfere with transmission and reception of signals by the beams”, paragraph [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the controller of Soiron as modified to be configured to cause the horizontal antenna array and the one or more vertical antenna arrays to operate at scan angles within a range determined based on a threshold indicating a maximum acceptable scan loss as suggested by the teachings of Soiron, Diamond, and Feria in order to reduce any scan loss that may occur when operating outside of a known range which would result in poor performance for the antennas (Soiron, paragraphs [0005], [0011], and [0025]) (Diamond, paragraphs [0081] and [0095]-[0099]) (Feria, paragraph [0032]).

Additional Comments 
Regarding recitations throughout the claims that an element is “configured to” perform a function, it is the position of the Office that such recitations are not positively recited structural limitations, and thus, only require the ability to so perform. In this case, the prior art references as applied herein are construed to at least possess such ability.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various rejections using Diamond et al. (US 2017/0358851), Soiron et al. (US 2007/0216586), and Dietrich et al. (US 5552798) as explained in the European search opinion submitted by the applicant. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845